Citation Nr: 0109110	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-25 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for a left middle 
finger disorder.

2.  Entitlement to service connection for dental trauma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to August 
1943. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO) which denied the veteran's 
claims. 

In September 2000, the Board remanded this case so the 
veteran could be provided with a personal hearing before a 
member of the Board at the RO.  In February 2001, in 
accordance with the Board's remand instructions, the RO 
issued a letter to the veteran notifying him of the date and 
time of his personal hearing.  The veteran failed to report 
for his scheduled hearing.  The claims folder was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's left middle finger disorder 
is manifested by no more than limitation of motion in the 
left middle finger to 2 centimeters from touching the median 
palmar crease.

2.  The preponderance of the credible and probative evidence 
of record shows that the veteran's claimed dental trauma was 
not incurred in or aggravated by service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a left middle finger disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5226 (2000).

2.  Service connection for dental trauma is not warranted.  
38 U.S.C.A. §§ 1110, 1712 (West 1991); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable evaluation for his 
service-connected left middle finger disorder.  He is also 
seeking entitlement to service connection for dental trauma.

In the interest of clarity, the Board will separately address 
the issues on appeal.

1.  Entitlement to a compensable evaluation for a left middle 
finger disorder.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided. See 38 C.F.R. § 4.14 (2000).  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.

Specific rating criteria

The veteran's left hand disability has been rated by analogy 
by the RO using the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5224 (2000), which pertains to ankylosis of the thumb.  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure".  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) citing 
Dorland's Illustrated Medical Dictionary, 91 (27th Ed. 1988).

Under Diagnostic Code 5224, favorable ankylosis in the major 
or minor thumb is rated as 10 percent disabling.  Unfavorable 
ankylosis in the major or minor the thumb is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

Under Diagnostic Code 5226, favorable or unfavorable 
ankylosis in the major or minor middle finger is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5226 
(2000).

When classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits under 38 
C.F.R. 4.71a, Diagnostic Codes 5216-5227, the following rules 
will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  (4) With the thumb, the 
carpometacarpal joint is to be regarded as comparable to the 
metacarpophalangeal joint of other digits.  Extremely 
unfavorable ankylosis of the fingers, all joints in extension 
or in extreme flexion, or with rotation and angulation of 
bones, will be rated as amputation. 

Notes to Diagnostic Codes 5220 through 5223 read as follows: 
(a) The ratings for codes 5220 through 5223 apply to 
favorable ankylosis or limited motion permitting flexion of 
the tips to within 2 inches (5.1 cms.) of the transverse fold 
of the palm. Limitation of motion of less than 1 inch (2.5 
cms.) in either direction is not considered disabling. (b) 
Combination of finger amputations at various levels, or of 
finger amputations with ankylosis or limitation of motion of 
the fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. § 4.71a Diagnostic Codes 5220-5223 (2000). 

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service medical records show that in August 
1943, he was injured while taking a machine gun apart when 
the knife he was using slipped and cut his finger.  Clinical 
notes show that he sustained a severe laceration on the 
dorsal surface of the left middle finger.  It was also noted 
that the capsular joint of the left middle finger, distal 
phalanx, was cut.  The veteran underwent tendon and capsular 
joint repair, with sutures.  In a report of physical 
examination completed at separation later in August 1943, an 
examiner noted the presence of flexion deformity on the 
distal phalanx of the 3rd finger of the left hand.

In a rating decision dated in May 1944, the RO granted 
service connection for a cicatrix of the middle finger of the 
left hand, and assigned a noncompensable disability rating. 

In July 1999, the veteran filed a claim of entitlement to a 
compensable evaluation for his service-connected left hand 
disorder.  He indicated that he was unable to straighten his 
left middle finger. 

In a letter dated in July 1999, the RO requested that the 
veteran identify any doctors or facilities that have treated 
him for his claimed disabilities.  The veteran was advised 
that if he completed the enclosed authorizations forms, the 
RO could obtain his treatment records on his behalf.  In 
August 1999, the veteran returned an authorization form to 
the RO, but identified his only treatment for his claimed 
disabilities as having been at the Army hospital in 1943.  In 
the form, the veteran reported that his injury had occurred 
because a sergeant had failed to put the safety catch on 
before handing him a machine gun.  He indicated that the 
spring on the gun had exploded and severed the middle finger 
on his left hand. 

In September 1999, the veteran was provided with a VA 
examination of his hand and fingers.  The veteran reported 
that in 1943, he was serving on a training vessel and 
demonstrating the disassembly of a Browning machine gun when 
he injured his finger.  He stated that when he attempted to 
open the receiver group of the weapon, the spring mechanism 
jumped out and struck him in the mouth.  He reported that the 
mechanism then ricocheted and struck him on his left third 
digit, "amputating the terminal phalange".  The veteran 
further reported that he was then taken to a military 
hospital, where the doctors reattached the portion of his 
finger that had been cut off.

Upon examination, the VA examiner noted that the veteran was 
left-handed and that he had a non-disfiguring scar on the 
distal interphalangeal (DIP) joint of his left third finger.  
The terminal phalange was noted to be flexed at an angle of 
40 degrees.  The VA examiner indicated that the flexion 
deformity could be manually straightened to zero degrees.  
Examination of the left middle finger revealed flexion to 90 
degrees at the metacarpophalangeal (MCP) joint, flexion to 80 
degrees at the proximal interphalangeal (PIP) joint, and 
flexion to 90 degrees at the DIP joint.  The VA examiner 
noted that the veteran was able to fully extend the left 
third digit at the MCP and PIP joints, but that he was unable 
to extend the finger at the DIP joint beyond the 40 degrees 
already noted.  The VA examiner found that the left middle 
finger lacked a full 2 centimeters from touching the median 
palmar crease.  Grip strength was found to be diminished in 
the left hand at 4/5, in comparison to 5/5 in the right hand.  
The VA examiner found no evidence of chronic pain, swelling, 
or other disability associated with the in-service injury.  
The VA examiner noted a diagnosis of status-post amputation 
and reattachment of terminal phalange of the left third 
finger with residual flexion deformity of the DIP and reduced 
grip strength.

In the October 1999 rating decision, the RO denied the 
veteran's claim of entitlement to a compensable evaluation 
for a cicatrix or the left middle finger, left hand 
(dominant).  In a Notice of Disagreement submitted later that 
month, the veteran asserted that he was entitled to a 30 
percent evaluation for his service-connected disability.

In April 2000, the veteran presented testimony at a personal 
hearing before a hearing officer at the RO.  He stated that 
he his finger had been severed while taking apart a machine 
gun in service.  He also stated several times during his 
hearing that he was primarily concerned about his claimed 
dental condition.  When asked what had changed about the 
condition of his left hand since he was first evaluated as 
noncompensable, the veteran responded "nothing".  He stated 
that he had no pain in his hand, and that he did not have any 
difficulty holding objects.  He testified that he felt that 
his hand was fully functional, but deformed.  He indicated 
that he experienced some numbness in the mornings, but that 
it usually subsided during the day.  The veteran further 
indicated that his disability had never interfered in his 
ability to work as a salesman.  He reported that he had not 
seen any doctors about his left-hand condition. 

In its September 2000 remand, the Board determined that it 
appeared that the veteran wished to present testimony at a 
hearing before a member of the Board at the RO.  The Board 
therefore remanded the veteran's claim, in order to ensure 
that he was provided with the opportunity to testify at a 
travel Board hearing.

As noted, in February 2001, the RO issued a letter to the 
veteran notifying him of the date and time of his travel 
Board hearing.  Thereafter, in March 2001, the veteran failed 
to report for his personal hearing.  The veteran's claims 
folder was subsequently returned to the Board.

In the March 20001 Written Brief Presentation, the veteran's 
accredited representative asserted that the Board should 
ensure that the RO has fully complied with the provisions of 
VCAA.  Specifically, the representative noted that the VCAA 
requires VA to obtain all relevant records and to notify the 
veteran of the type of information or evidence that would 
best serve to substantiate his claim.  The representative 
requested that the veteran be advised if any additional 
information is needed in order to obtain relevant records.

Analysis

Preliminary matters

As noted above, the veteran's accredited representative has 
asserted that the Board has a responsibility to should ensure 
that all developmental and notification actions required by 
the VCAA have been completed in full.  See the March 2001 
Written Brief Presentation.

The VCAA provides that VA has a duty to notify a claimant of 
any information, and any medical or lay evidence, not 
previously provided that is necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) [to be 
codified as amended at 38 U.S.C. § 5103].  The veteran was 
specifically informed in both the November 1999 Statement of 
the Case and the April 2000 Supplemental Statements of the 
Case that evidence must show that he experiences significant 
limitation of motion in order to warrant a compensable 
evaluation.  Moreover, the veteran was informed in a letter 
dated in July 1999 that he needed to tell VA where he had 
received treatment for his left hand so that records could be 
requested on his behalf.  For these reasons, the Board finds 
that the veteran and his representative have been given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his increased rating claim.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran underwent a VA physical examination 
in September 1999.  As will be discussed in greater detail 
below, the VA examiner addressed the specific question at 
issue in this case, which is the severity of the veteran's 
service-connected disability.  Neither the veteran nor his 
representative have pointed to any additional evidence which 
has not been obtained and which would be pertinent to the 
veteran's claim.  In fact, during his April 2000 hearing, the 
veteran testified that he had not received any treatment for 
his service-connected disability.  Accordingly, the Board 
finds that all relevant evidence which is available has been 
obtained by the RO to the extent possible; consequently, 
there is no further duty to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C. § 5103A].

The Board notes that there is no indication that the 
September 1999 VA examiner had access to or reviewed the 
veteran's claims folder.  For this reason, the Board has 
considered whether a remand of this case is warranted, in 
order to ensure that the VA examiner is provided access to 
the claims file.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Littke v. Derwinski, 1 Vet. App. 90 (1990) [generally 
observing that VA examinations must be conducted with a full 
examination of the veteran's claims folder in order to ensure 
a comprehensive examination].

Having reviewed the complete record, however, the Board 
believes that such a remand is not necessary in this case.  
The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco, 7 Vet. App. 58.  Thus, the 
primary issue to be resolved is the current severity of the 
veteran's service-connected disability.  The Board is of the 
opinion that the VA examiner specifically addressed this 
question.  It is apparent from the report of the examination 
that the VA examiner obtained ranges of motion in the 
veteran's left middle finger; thereby providing the 
information most essential to rating the veteran's disability 
under the applicable criteria.  The VA examiner also 
considered the various factors set forth in 38 C.F.R. §§ 4.40 
and 4.45 in accordance with the Court's holding in Deluca.  
In short, the Board finds that the September 1999 VA examiner 
thoroughly addressed the primary issue in this case, which is 
the severity of the veteran's service-connected disability.  
The Board believes that a remand of this case for the purpose 
of providing another VA physical examination would serve no 
useful purpose and would only impose unnecessary delay.  See 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). 

In a Written Brief Presentation dated in March 2001, the 
veteran's accredited representative asserted that the 
veteran's case should be remanded once again in order to 
provide him with another opportunity to be appear for a 
personal hearing before a member of the Board.  The 
representative contended that to do otherwise would violate 
the Court's holding in Stegall v. West, 11 Vet. App. 268, 271 
(1998).  [holding that compliance by the Board or the RO with 
remand instructions is neither optional nor discretionary].

In the Board's September 2000 remand, the RO was instructed 
to schedule the veteran for a travel Board hearing and to 
ensure that the veteran and his representative received 
appropriate notification of such hearing.  As noted above, 
the veteran was provided with notice of the date and time of 
his hearing in a February 2001 letter from the RO.  A copy of 
this letter was also forwarded to the veteran's accredited 
representative.  There is no indication that the veteran 
failed to receive this letter, and the veteran's 
representative has not asserted that such is the case.  
Accordingly, the Board finds that the RO has fully complied 
with its September 2000 remand instructions and that there 
was no violation of Stegall.  

Pursuant to 38 C.F.R. § 20.704(d), when a veteran fails to 
appear for a scheduled hearing, the case will proceed as if 
the request for a hearing had been withdrawn.  No further 
request shall be granted in the same manner unless such 
failure to appear was with good cause and the cause of the 
failure to appear arose under such circumstances that a 
timely request for postponement could not have been submitted 
prior to the scheduled hearing date.  A motion for a new 
hearing date must be in writing, must be filed within 15 days 
of the originally scheduled hearing date, and must explain 
why the veteran failed to appear for the hearing and why a 
timely request for a new hearing date could not have been 
submitted.  38 C.F.R. § 20.704(d).

Neither the veteran nor his representative have offered any 
explanation as to why he was unable to appear or that his 
failure arose under such circumstances that a timely request 
for postponement could not have been submitted.  Therefore, 
the Board must proceed as if the request for a hearing had 
been withdrawn.  38 C.F.R. § 20.704(d).  Furthermore, the 
Board notes that even if it was presumed that the veteran's 
failure to report was with good case, the representative's 
request for a remand was not received within 15 days of the 
veteran's failure to report.  Thus, the Board finds that the 
representative's request cannot constitute a timely motion 
for a new hearing pursuant to 38 C.F.R. § 20.704(d).  

With respect the matter of a personal hearing, the Board 
notes in passing that the veteran did in fact present his 
testimony at a personal hearing before a hearing officer at 
the RO.  A transcript of this hearing was made and associated 
with the claims folder and has been considered by the Board.

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini, 1 Vet. App. at 546.  
Therefore, the Board finds that it may proceed with a 
decision on the merits of the veteran's claims without 
prejudice to the veteran.

Discussion

At the outset, the Board notes that there is some discrepancy 
in the record regarding the etiology of the veteran's 
service-connected left-hand disorder.  In particular, the 
Board notes that the veteran has recently asserted that his 
left middle finger was actually severed when the spring 
mechanism jumped out of his gun in August 1943, and that it 
was subsequently reattached by military physicians.  However, 
the veteran's service medical records clearly document that 
he sustained only a laceration to his left middle finger, and 
that this laceration was caused by a knife that slipped out 
of his hand.  There is no evidence in the service medical 
records which supports the veteran's recent description of 
his in-service injury.  In any event, since the matter 
currently before the Board is the rating to be assigned the 
service-connected disability, the Board believes that the 
etiology of this disorder is moot.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. at 414 (1995).

Although the veteran's left hand disorder is currently rated 
under 38 C.F.R. § 4.124, Diagnostic Code 5224 (ankylosis of 
the thumb), the Board believes that in light of the medical 
evidence of record, the veteran's disorder is more 
appropriately rated under Diagnostic Code 5226 (ankylosis of 
the middle finger).  This conclusion is based on the 
veteran's service medical records, which describe his initial 
injury in 1943 as a severe laceration on the dorsal surface 
of the left middle finger and a cut on the capsular joint of 
the left middle finger, distal phalanx.  No other injuries 
were noted on his left hand.  The Board believes that this 
conclusion is also consistent with the report of the 
veteran's September 1999 VA examination, which shows evidence 
of limitation of motion and flexion deformity in the left 
middle finger, but is negative for any evidence of disability 
in the other fingers or thumb of his left hand.

Having found that the veteran's left hand disorder is 
appropriately rated under Diagnostic Code 5226, the Board 
will now address whether an increased rating is warranted 
under that code.

Under the criteria of Diagnostic Code 5226, favorable or 
unfavorable ankylosis in the major or minor middle finger is 
rated as 10 percent disabling.  When motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm, the rating will be for favorable ankylosis.  
Otherwise, the disability will be rated as unfavorable.  

In this case, the September 1999 VA examiner determined that 
the veteran's left middle finger could be moved within 2 
centimeters from touching the median palmar crease.  Based 
upon this finding, it would appear that the veteran's left-
hand disability would be most appropriately rated as 
favorable ankylosis.  Although favorable ankylosis normally 
warrants a 10 percent evaluation under Diagnostic Code 5226, 
the Notes to Diagnostic Codes 5220 through 5223 indicate that 
limitation of motion in a finger of less than 1 inch (2.5 
cms.) in either direction is not considered disabling.  
Because the veteran's limitation of motion in the left middle 
finger is to 2 centimeters from the median palmar crease, it 
cannot be considered disabling. 

While the Board recognizes that the veteran is rated under 
Diagnostic Code 5226, and that the aforementioned Note is set 
forth under Diagnostic Codes 5220 through 5223 (favorable 
ankylosis of multiple fingers), the Board believes the note 
to be equally applicable to this case.  If the Board were to 
find that the veteran's limitation of motion of less than 1 
inch in his finger was disabling, the Board would be granting 
a higher evaluation than in the case of a claimant who had a 
similar level of disability in two fingers, rather than in 
just one.  For this reason, the Board finds the Notes to 
Diagnostic Codes 5220 and 5223 to be applicable in this case.

In short, the Board finds that the preponderance of the 
competent and probative evidence demonstrates that the 
veteran's left hand disorder is manifested by no more than 
limitation of motion in the left middle finger to 2 
centimeters from the median palmar crease.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation under Diagnostic Code 5226.

The Board has given consideration to whether an increased 
evaluation may be warranted under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  However, while the September 1999 VA 
examiner found evidence of slightly decreased grip strength 
in the veteran's left hand, the VA examiner further found 
that there was no evidence of pain, swelling, or other 
disability associated with the veteran's left hand disorder.  
The Board believes this to be consistent with the veteran's 
testimony during his April 2000 hearing, in which he stated 
that he experienced limitation of motion and slight numbness 
in the mornings, but no pain, swelling, or other symptoms in 
his left hand.  In fact, the veteran specifically testified 
during his personal hearing that he felt that his left hand 
was fully functional.  In light of the complete absence of 
any evidence suggesting that the veteran experiences pain, 
weakened movement, excess fatigability, or incoordination in 
his left hand, the Board finds that the preponderance of the 
evidence is against an increased evaluation based on 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45.

Because of the nature of the veteran's initial in-service 
injury, the Board has considered whether the veteran might be 
more appropriately rated under 38 C.F.R. § 4.73, Diagnostic 
Codes 5307 or 5308, which pertain to muscle injuries of the 
hand.  However, although the veteran sustained a laceration 
in service, there is no medical evidence whatsoever 
demonstrating that his service-connected disability is 
presently manifested by muscle injury in his hand.  
Accordingly, the diagnostic codes relating to muscle injuries 
are not for application.

As noted above, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2000); Esteban v. Brown, 6 Vet. App. 259, 261(1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2000); Fanning 
v. Brown, 4 Vet. App. 225 (1993).

The medical evidence of record has revealed the presence of a 
scar on the veteran's left middle fingers as a result of his 
service-connected left-hand injury.  In this regard, the 
Board notes that VA physical examination failed to reveal any 
of evidence of tenderness or pain resulting from the 
veteran's scar so as to warrant a compensable disability 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
There is also no evidence of any of swelling, ulceration, or 
depression of the scar, and no evidence that the veteran 
experiences functional loss attributable to his residual 
scar.  Thus, separate disability ratings under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803 or 7805 (2000) are not 
warranted.  As noted above, the veteran has specifically 
stated that he experiences no pain, swelling, or other 
symptoms in his left hand.  Furthermore, the Board notes that 
the September 1999 VA examiner specifically noted that the 
veteran's scar was not disfiguring.  In addition, setting 
aside the question of whether this scar is in fact 
disfiguring, VA regulations only allow for a compensable 
evaluation for disfiguring scars of the head, face, and neck.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  In 
short, the Board finds that the preponderance of the evidence 
is against the assignment of a separate disability rating for 
the veteran's left hand scars pursuant to 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805.

In summary, the Board finds that the competent and probative 
evidence of record demonstrates that the veteran's left hand 
disorder is manifested by no more than limitation of motion 
in the left middle finger to 2 centimeters from touching the 
median palmar crease.  The Board believes this symptom to be 
consistent with no more than the noncompensable disability 
rating already assigned under 38 C.F.R. § 4.71, Diagnostic 
Code 5226.  Therefore, the Board finds that the preponderance 
of the evidence is against an increased disability rating.  
Thus, the benefit sought on appeal is denied.


2.  Entitlement to service connection for dental trauma.

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury of the individual teeth and investing tissue shown 
by the evidence to have been incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1712 (West 1991).  The 
provisions of 38 U.S.C.A. § 1712(a)(1) provides that 
regardless of when an application is filed, outpatient dental 
services and treatment, and related dental appliances, will 
be furnished for a dental condition or disability which is a 
service-connected dental condition due to combat wounds or 
other service trauma.

During the pendency of this appeal, VA revised the provisions 
governing service connection for dental disabilities.  Prior 
to June 8, 1999, VA regulations provided that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. §§ 3.382, 4.149 (1998).

The amended regulations clarify requirements for service 
connection of dental conditions and provide that VA will 
consider certain dental conditions service-connected for 
treatment purposes if they are shown in service after a 
period of 180 days.  38 C.F.R. §§ 3.382 and 4.149 were 
removed, and § 3.381 was revised extensively to clarify 
requirements for service connection of dental conditions and 
provided that VA would consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  The amendment became 
effective June 8, 1999.  See 64 Fed. Reg. 30393.

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
In this case, the veteran is alleging that he lost several 
teeth during service due to specific trauma.  Thus, the Board 
finds that the changes in the regulations pertaining to 
dental claims were not substantive in the context of this 
claim and therefore a consideration of the former and revised 
regulations is not required pursuant to Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

Prior to June 8, 1999, 38 C.F.R. § 3.381(a) provided that 
service connection for dental conditions will not be 
considered as having been established when the evidence 
clearly shows that the disabilities existed or were recorded 
at the time of enlistment.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wound or other 
service trauma.  38 C.F.R. § 3.381(e).  Service connection 
for dental disabilities will be established by service 
records, documentary evidence in the form of reports of 
examinations (dental or physical), duly certified statements 
of dentists or physicians, or certified statements of fact 
from two or more disinterested parties.  The dental 
disability must be shown to have been incurred in or 
aggravated by service.  See 38 C.F.R. § 3.382(a) (1998).  
Malposed teeth with no pathology shown will not be service-
connected.  38 C.F.R. § 3.382(c) (1998).

Under amended VA regulations, impacted or malposed teeth and 
other developmental defects will not be considered service- 
connected for treatment purposes unless disease or pathology 
of these teeth developed after 180 days or more of active 
service.  38 C.F.R. § 3.381(e)(4) (2000).  The rating action 
should consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the veteran was interned as a 
prisoner of war.  38 C.F.R. § 3.381 (effective after June 8, 
1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury was otherwise aggravated by service.  38 
C.F.R. § 3.306 (b)(1) (2000).

With respect to dental claim, the term "service trauma" does 
not include the intended effects of therapy or restorative 
dental care and treatment provided during the veteran's 
military service.  VAOPGCPREC 5-97 (1997).

Factual Background

In a report of physical examination completed at induction, 
an examiner noted that teeth numbers 8 and 16 on the right 
side and 16 on the left side were missing.  Tooth number 2 on 
the right side was found to be restorable and carious.  
Dental examination was noted to be negative for any other 
defects.

The veteran's service medical records show that on June 17, 
1943, he sustained a laceration to his upper lip in a fight 
over a card game.  A dental report dated on June 17th, 1943 
shows that x-rays revealed evidence of two restorable carious 
teeth on the right side (teeth numbers 2 and 14).  There is 
no evidence in this report of any injury to teeth numbers 6, 
7, and 8.  Subsequent clinical records reflect that the 
veteran's laceration wound of the upper lip was re-dressed on 
June 18, 1943, and that sutures were removed on June 24, 
1943.

As discussed in detail above, clinical notes dated in August 
1943 show that the veteran was injured while taking a machine 
gun apart when the knife he was using slipped and cut his 
finger.  Clinical notes show that he sustained a severe 
laceration on the dorsal surface of the left middle finger.  
These clinical notes contain no indication that the veteran 
sustained an injury to his teeth at the same time that he 
injured his left hand.

A report of physical examination completed at discharge in 
August 1943 shows that the veteran's teeth numbers 8 and 16 
on the right side and 16 on the left side were found to be 
missing.  No other teeth were noted to be missing at 
separation, and examination of the mouth was otherwise noted 
to be normal.

In July 1999, the veteran filed a claim of entitlement to 
service connection for a dental condition.  He asserted that 
several teeth were knocked out during the same incident in 
service in which his finger was cut (i.e. a spring mechanism 
purportedly jumped out of his gun in August 1943).

As noted above, the RO issued a letter in July 1999, 
requesting that the veteran identify any doctors or 
facilities that have treated him for his claimed 
disabilities.  The veteran was advised that if he completed 
the enclosed authorization forms, the RO could obtain his 
treatment records on his behalf.  The veteran subsequently 
returned an authorization form to the RO, but identified his 
only treatment for his claimed disabilities as having been at 
the Army hospital in 1943.  In the form, the veteran reported 
that when the spring "exploded" from his gun, it knocked 
several of his upper teeth out. 

During the September 1999 VA hand and fingers examination, 
the veteran again reported that several of his teeth were 
fractured during the in-service incident in which a spring 
mechanism came out of his gun.  He stated that he also 
sustained a laceration to his upper lip, which was sutured 
shortly thereafter.  He further stated that he had a partial 
plate put in while he was in service, and that over the 
years, this was replaced by a partial denture as needed.  The 
VA examiner noted that he was in need of a new partial 
denture because the current one had broken with many 
maxillary teeth missing.  Upon examination, the VA examiner 
noted the presence of a well-healed scar on the veteran's 
upper lip.  The VA examiner found that the veteran had a 
broken upper partial denture with teeth 6, 7, and 8 missing.  
The VA examiner noted a diagnosis of status-post traumatic 
loss of teeth 6, 7, and 8.

In the October 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
dental trauma.  In a Substantive Appeal (VA Form 9) submitted 
in December 1999, the veteran reiterated his assertion that 
three of his teeth had been knocked out in service.

During his April 2000 hearing, the veteran testified that he 
had a plate in his mouth where he had lost several teeth.  
When asked whether his teeth had actually been knocked out 
during service, he stated that "[t]hey were just loosened".  
He further testified that his teeth have continued to get 
worse as he has gotten older.  The veteran reported that he 
had most recently had a plate put in five years ago by a 
private dentist.  When asked when he first received treatment 
for dental problems after service, the veteran replied that 
he had seen a dentist in Santa Monica about ten years ago, 
which was when his teeth first started to give him trouble.

In a Supplemental Statement of the Case dated in April 2000, 
the RO continued to deny the veteran's claim of entitlement 
to service connection for dental trauma.  The RO determined 
that the veteran's service medical records were negative for 
any evidence of dental trauma.  The RO advised the veteran 
that it was necessary that he provide evidence that his 
claimed dental condition had been incurred in or aggravated 
by military service.

Analysis

Preliminary matters

As noted above, the VCAA provides that VA has a duty to 
notify a claimant of any information, and any medical or lay 
evidence, not previously provided that is necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) [to be codified as amended at 38 U.S.C. § 5103].  The 
record reflects that the veteran was specifically informed in 
both the November 1999 Statement of the Case and the April 
2000 Supplemental Statements of the Case of what the evidence 
must show in order to warrant a grant of service connection 
for dental trauma.  Moreover, the veteran was informed in a 
letter dated in July 1999 that he needed to tell VA where he 
had received treatment for his claimed disabilities so that 
records could be requested on his behalf.  For these reasons, 
the Board finds that the veteran and his representative have 
been given notice of the information, medical evidence, or 
lay evidence necessary to substantiate his increased rating 
claim.  Accordingly, the Board believes that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to this claim.

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  Such 
assistance includes providing the claimant with a VA medical 
examination when necessary in order to make a decision on the 
claim.  Such an examination is deemed "necessary" when the 
evidence of record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military service; 
but does not contain sufficient medical evidence for the 
secretary to make a decision on the claim. 

The record reflects that the veteran underwent a VA physical 
examination in September 1999.  The Board believes that the 
record already contains sufficient medical evidence in the 
form of the veteran's service medical records.  

As will be discussed in further detail below, the veteran's 
service medical records contain evidence showing that he did 
not sustain any dental trauma or loss of teeth during 
service.  Because these service medical records demonstrate 
that no such trauma occurred during service, any medical 
opinion concerning the etiology of currently missing teeth 
would be based solely upon an erroneous factual history as 
reported by the veteran, and would be in contradiction to the 
medical history documented by his service medical records.  
See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) [an opinion 
based upon an inaccurate factual premise has no probative 
value].  For this reason, the Board finds that a remand in 
order to obtain an additional VA examination is not 
warranted.  See Soyini, 1 Vet. App. at 546 (1991); see also 
Winters v. West, 12 Vet. App. 203, 207 (1999) (en banc) 
(noting that "the law does not require a useless act".).

Neither the veteran nor his representative have pointed to 
any additional evidence which has not been obtained and which 
would be pertinent to the veteran's claim.  Accordingly, the 
Board finds that all relevant evidence which is available has 
been obtained by the RO to the extent possible; consequently, 
there is no further duty to assist the appellant.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [to be codified at 
38 U.S.C. § 5103A].

The contentions of the veteran's accredited representative 
with respect to providing the veteran with the opportunity to 
appear for another personal hearing have been addressed above 
and will not be repeated herein.

Because the veteran's claim was denied by the RO as not well 
grounded, the Board has again considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993) [holding 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities].  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed in full.  Remanding this case for 
readjudication on the merits under such circumstances would 
serve no useful purpose.  Cf. Soyini, 1 Vet. App. at 546.  
Therefore, the Board finds that it may proceed with a 
decision on the merits of the veteran's claims without 
prejudice to the veteran.

Discussion

The veteran is seeking entitlement to service connection for 
dental trauma.  He essentially contends that he lost teeth 
numbers 6, 7, and 8 when a spring in a machine gun 
"exploded" and struck him in the face.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the veteran's claim.  Although the Board acknowledges 
for the purpose of this opinion that the veteran does have a 
current dental disability which includes the absence of teeth 
numbers 6, 7, and 8, the Board finds that the evidence does 
not support the proposition that such disability was incurred 
in or aggravated by military service.  

The Board finds that the most probative evidence in this 
regard to be the veteran's service medical records, which are 
entirely negative for any evidence of dental trauma sustained 
during service.  In fact, these records show that upon his 
discharge from service in August 1943, the veteran was found 
to be missing teeth numbers 8 and 16 on the right side and 
teeth number 16 on the left side.  These findings are 
identical to those noted in the report of physical 
examination completed at induction in February 1943.  

With respect to the veteran's contention that he was struck 
in the face by a spring when his machine gun "exploded" in 
1943, the Board has already noted that the presence of 
inconsistencies between the veteran's recent description of 
this incident and the way it is described in his service 
medical records.  Specifically, although the veteran has 
recently asserted that his left middle finger was actually 
severed and reattached in service, his service records show 
that he merely sustained a laceration to the dorsal surface 
and a cut to the capsular joint.  More significantly, with 
respect to the veteran's claim of dental trauma, his service 
medical records contain absolutely no indication that he 
sustained an injury to his teeth at the same time that he 
sustained an injury to his left middle finger.  In essence, 
the service medical records do not indicate any "explosion" 
of a machine gun but rather the simple fact that the veteran 
cut his finger with a knife.    

The absence of any evidence of dental trauma in the August 
1943 clinical notes is consistent with the report of the 
veteran's separation physical later that month, which also 
reveals no evidence of dental trauma.  As discussed above, 
the report of separation physical indicates only the absence 
of teeth numbers 8 and 16 on the right side and 16 on the 
left side, which is identical to the findings reported during 
the veteran's February 1943 induction physical.

In addition, the Board also notes the veteran's own 
contradictory statements regarding this incident, as he 
apparently reported during his April 2000 hearing that his 
teeth had merely been "loosened", while he reported in 
several written statements that his teeth were actually 
knocked out.

In light of the aforementioned evidence, the Board finds that 
the veteran's statements with regard to his teeth being 
knocked out in service are without credibility.  See Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) [holding that 
it is the Board's responsibility to determine credibility].  
The Board finds these statements to be contradicted by the 
veteran's service medical records, which are negative for any 
evidence of dental trauma.  

With respect to the September 1999 VA examiner's diagnosis of 
status-post traumatic loss of teeth numbers 6, 7, and 8, the 
Board notes that this opinion appears to be based on the 
erroneous factual history reported by the veteran.  
Accordingly, the Board finds it to be without probative 
value.  See Reonal, supra [an opinion based upon an 
inaccurate factual premise has no probative value]; see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [a diagnosis "can be no better 
than the facts alleged by the appellant"].

Although not raised by the veteran, the Board recognizes that 
in June 1943, the veteran sustained a laceration to his upper 
lip in a fight over a card game.  The Board notes in passing 
that it may be possible that the veteran's recent 
recollection, almost 60 years after the incidents in 
question, of having sustained a laceration to his lip as a 
result of the spring exploding from his gun may have in fact 
stemmed from this incident one month earlier.  In any event, 
the Board has considered whether the veteran may have 
sustained a loss of teeth or other dental trauma during or as 
a result of the fight.  However, the veteran was in fact 
checked for dental trauma after the fight.  Dental x-rays 
obtained shortly after the fight are negative for any 
evidence of loss of teeth or other dental trauma.  Clinical 
notes dated in June 1943, moreover, show that physical 
examination was also negative for any indication of loss of 
teeth or other dental trauma as a result of the fight.  In 
light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that he 
sustained a loss of teeth or other dental trauma at the same 
time that he sustained the laceration to his upper lip in 
June 1943.

In summary, the Board concludes that the preponderance of 
credible and probative evidence demonstrates that the veteran 
did not sustain a loss of teeth or other dental trauma in 
service.  As discussed in detail above, the Board has 
reviewed the veteran's service medical records and finds that 
these records indicate that he did not sustain any dental 
trauma while on active duty.  The Board places little weight 
of probative value on the veteran's recollections of 
incidents many decades later.  Thus, the Board finds that the 
preponderance of the evidence is against service connection 
for dental trauma.  The benefit sought on appeal is 
accordingly denied.

Additional comment

As noted above, the veteran's service medical records show 
that he sustained a laceration of his upper lip in June 1943.  
Recent physical examination has revealed the presence of a 
flat scar bisecting the right and left half of his upper 
left.  The veteran asserted in his December 1999 VA Form 9 
that he sustained a scar to his upper lip when the spring 
allegedly "exploded" from his machine gun and struck him in 
the mouth.  As discussed by the Board in detail above, there 
is no evidence that this incident occurred as the veteran has 
reported.  However, there is evidence in the form of the 
veteran's service medical records which does support the 
conclusion that he injured his lip in a fight over a card 
game.  

Notwithstanding the discrepancies regarding the veteran's 
description of specific in-service events, the Board believes 
that there is evidence suggesting that the veteran's scar of 
the upper lip was incurred in service.  Accordingly, the 
Board finds that the matter of the veteran's scar of the 
upper lip should be referred to the RO for appropriate 
consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) 
[the Board is without jurisdiction to consider issues not yet 
adjudicated by the RO].



ORDER

Entitlement to a compensable evaluation for a left middle 
finger disorder is denied.

Entitlement to service connection for dental trauma is 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



